Allow me at the outset to 
extend our congratulations to Mr. Kerim on his election 
to the presidency of the General Assembly at its sixty-
second session. I wish to thank most sincerely his 
predecessor, Her Excellency Sheikha Haya Rashed 
Khalifa of Bahrain, for the able manner in which she 
handled the vital business of the sixty-first session. I 
also wish to express my gratitude to the Secretary-
General, Mr. Ban Ki-moon, for his leadership of our 
Organization, and most especially for his untiring 
efforts in favour of conflict resolution and peace on the 
African continent and elsewhere. 
 Sixty-two years ago, the founding fathers of the 
United Nations came together, determined, in the 
words of the Charter, “to employ international 
machinery for the promotion of the economic and 
social advancement of all peoples”. The Organization 
they created was to be a centre for harmonizing the 
actions of nations in the attainment of these common 
goals. Today humankind is faced with a common threat 
in the form of climate change. The General Assembly’s 
choice of responding to climate change as the theme 
for this session is timely. It will help draw attention to 
the global challenge for which no single country has a 
solution. It is only through concerted and sustained 
international cooperation that action to combat the 
effects and further escalation of climate change can be 
taken. 
 There is no doubt that climate change is the 
biggest danger facing humankind, especially the poor. 
The threat of extreme conditions, including floods and 
drought, is a major concern. It has many implications 
for development, particularly for agrarian communities 
with fewer resources to cope with additional stresses 
and shocks brought about by this phenomenon. The 
increasing frequency and severity of prolonged drought 
threaten water supplies to millions of people in poor 
countries, as well as agriculture which is 
overwhelmingly subsistence and rain-fed and, 
therefore, vulnerable to climate variability and change. 
 The vulnerability of the health sector has also 
been evident as frequent floods result in outbreaks of 
waterborne diseases, such as cholera, typhoid, 
dysentery and the increased incidence of malaria. 
 Indeed, climate change today constitutes a danger 
to human security, considering the effects of climate 
change on the very existence of some small island 
States and coastal cities, as well as the devastation by 
hurricanes and typhoons. 
 Several years ago, the world was alerted to the 
danger of climate change. Under the United Nations 
Framework Convention on Climate Change, a number 
of actions were agreed upon. We all agreed to 
undertake a three-pronged approach, including 
development, access to appropriate technology, 
mitigation and adaptation. It is unfortunate that, so far, 
no meaningful actions have been undertaken to 
implement these agreed interventions. 
 My delegation believes that the time is now to 
implement these high-priority activities. We should, 
however, recognize that responding to climate change 
will require political leadership at all levels, starting 
from the centre and extending to the grassroots. 
Increasing collaborative action on adaptation is 
urgently needed, so that vulnerable countries and 
communities can cope with the unavoidable impact of 
climate change. Reforestation efforts and control of 
greenhouse gas emissions are urgent actions that we 
can undertake together. However, reforestation on its 
own will not produce the desired results without 
adequate investment in renewable energy sources as a 
measure against the massive depletion of forests for 
fuel. Developed countries should encourage companies 
to invest in hydro-electric power generation and other 
clean energy sources in developing countries. For such 
projects to be undertaken, measures such as a 
successful fifteenth International Development 
Association replenishment is critical. We all must learn 
to safeguard and use available resources sparingly for 
the sake of future generations. 
 Uganda considers the United Nations Climate 
Change Conference, to be held in Bali, Indonesia, this 
December, to be critical in the development of a long-
term response to climate change. It is an opportunity to 
begin concrete negotiations on a global strategy that is 
acceptable to all and implementable. Prior to Bali, 
however, this Assembly should agree on guiding 
principles that can help bring together all relevant 
aspects of the problem. The industrialized countries 
should take the lead in cutting emissions, while 
developing countries will have to pursue low-emission 
development strategies and benefit from incentives for 
assistance for adaptation and for limiting emissions. 
We must commit ourselves to an approach that 
balances adaptation and mitigation, underpinned by 
adequate financing arrangements and investments in 
new and innovative technologies. 
 As Members of the United Nations, our countries 
share a vision of a better standard of life, in larger 
freedom, as enshrined in our Charter. We are, however, 
challenged by a persistence of poverty in many of our 
countries. Recent statistics indicate that, worldwide, 
1.2 billion people live on one dollar a day, while 
2.8 billion survive on less than two dollars. The gap 
between the rich and the poor continues to widen, both 
within States and among States. 
 The World Bank reported in 2003 that average 
income in the wealthiest 20 countries is 37 times that 
of the poorest 20, which is twice the ratio of what it 
was in 1970. Many countries, especially those in 
sub-Saharan Africa, ended the last decade with lower 
per capita incomes than at its beginning. Poverty is one 
of the biggest threats to international peace, security 
and the environment. 
 At the Millennium Summit, world leaders 
expressed their determination to halve world poverty 
by the year 2015. The midpoint progress report on the 
Millennium Development Goals (MDGs) that was 
released in July this year indicates that countries in 
Africa and elsewhere are proving that large-scale 
progress in achieving the MDGs is possible under 
conditions of adequate financing, much of which 
should flow from a strengthened global partnership for 
development. It is critical that the Monterrey targets be 
met. 
 As we respond to climate change, the fight 
against poverty remains an integral part of the effort. 
Unless we address poverty in developing countries, the 
poor will continue to destroy the environment by 
cutting trees for firewood and employing poor 
agricultural practices. 
 There are time-tested ways to bring people out of 
poverty. Trade liberalization and export-led growth 
have the potential to lift millions out of poverty. 
However, to benefit from trade, developing countries 
must add value to their raw materials and sell them as 
finished products, taking advantage of appropriate 
value chains. That will not only increase earnings but 
create jobs, thus ending the mass migrations to the 
developed countries. They should develop their human 
resources through education and better health services. 
Education is a critical factor in transforming society. 
An educated middle class with adequate income to 
spend is critical for industrialization and the transition 
of societies. That has happened in some countries of 
South-East Asia; it can happen elsewhere in the 
developing world. As a priority, agriculture needs to be 
commercialized. Related to that is the urgent need for 
regional integration so as to enlarge markets. 
 Under heavy pressure, many developing countries 
have removed trade barriers, while the developed 
countries have not reciprocated in such key areas as 
agriculture and textiles, where the former have a 
comparative advantage. Is it not absurd that a cow in 
the European Union gets a daily subsidy of $2.2, while 
40 per cent of the world’s population lives on less than 
$2 a day? The World Bank estimates that protectionism 
by the developed world costs developing countries 
$100 billion annually. A fair system will require 
appropriate measures to deal with the unfair trade 
privileges of developed countries that hinder market 
access. It is vital that the stalled trade talks under the 
Doha Development Round be resumed and 
successfully concluded. 
 Peace and security are necessary conditions for 
sustainable development. The rise in inter- and intra-
State conflict has been the hallmark of the post-cold-
war era. Internal conflicts have spilled over borders to 
create regional instability. Internal displacement has 
taken place, and equally alarming has been the 
international refugee crisis that has resulted from such 
conflicts. In some countries, central authority has 
collapsed, creating havens for terrorists and drug 
traffickers, with the attendant threats to international 
peace and security. No meaningful actions against 
poverty and in favour of environmental protection can 
take place in that kind of atmosphere. 
 The President returned to the Chair. 
 Most of Africa is now peaceful, and democracy is 
being consolidated through regular elections, the 
observance of human rights and constitutionalism. 
However, there are some areas that require urgent 
international attention. There is a need to ensure peace 
and stability in Darfur in accordance with the 
internationally agreed framework under Security 
Council resolution 1769 (2007). Further attention 
should be given to supporting the implementation of 
the Comprehensive Peace Agreement between the 
Government of the Sudan and the Sudan People’s 
Liberation Movement in the South. 
 In Somalia, the General Assembly should support 
an all-inclusive peace and reconciliation process and 
the Africa Union Military Observer Mission in Somalia 
(AMISOM) with the necessary resources to facilitate 
the peacekeeping. Uganda has honoured its pledge of 
troops for peacekeeping; we call on other countries that 
made similar pledges to fulfil them. The international 
effort in Somalia should focus on capacity-building to 
empower the Somali people to solve their own 
problems. We also call on the Secretary-General to 
finalize plans for possible deployment of a United 
Nations peacekeeping force to replace AMISOM, as 
called for in Security Council resolution 1772 (2007). 
 In the Great Lakes region, various efforts are 
under way to improve peace and security and to create 
an atmosphere conducive to development. Through the 
Tripartite Plus One Commission, bringing together the 
Democratic Republic of the Congo, Rwanda, Burundi 
and Uganda, we have agreed on a framework and 
actions to deal with negative forces that pose a threat 
to peace and security in the region. In that regard, we 
refer to Chapter VII of the United Nations Charter and 
to provisions of Security Council resolution 1756 
(2007). The Security Council should reinforce the 
mandate and the means of the United Nations 
Organization Mission in the Democratic Republic of 
the Congo to enable it effectively to work with 
Congolese armed forces to totally eradicate the threat 
of negative forces operating in the territory of the 
Democratic Republic of the Congo. 
 In northern Uganda, we are holding peace talks 
with the Lord’s Resistance Army (LRA). Of the five 
agenda items, two agreements have been concluded 
and signed. Those are the Cessation of Hostilities 
Agreement and an agreement on comprehensive 
solutions. However, the LRA has not met any of the 
terms of the very first Agreement on Cessation of 
Hostilities. For example, it is stipulated that LRA 
forces assemble at Ri-Kwangba in southern Sudan; 
they have, however, not done so to date. They are still 
camped in Garamba National park in the Democratic 
Republic of the Congo. We urge the international 
community to bring adequate pressure to bear on the 
LRA to assemble at Ri-Kwangba and to set a time 
frame for the talks. Talks cannot go on forever. As we 
inch towards a comprehensive peace agreement, 
international support and understanding are required to 
balance the need for durable peace and stability on the 
one hand, and the imperative for justice on the other. 
 I wish to assure the General Assembly that 
Uganda is fully aware of its obligations under the 
Rome Statute and cannot undermine it. We cannot 
condone impunity. To that end, we are working closely 
with the International Criminal Court to ensure 
accountability under the complementarity stipulations. 
Uganda will be convening a Consultative Group 
meeting later this year to mobilize resources and 
coordinate actions for the post-conflict reconciliation 
programme in northern Uganda. The international 
community is invited to support that programme. 
 When you chose “Responding to climate change” 
as the theme for this session, Sir, I believe you 
intended to have this session consider and recommend 
ways of addressing that common threat. You believed, 
as indeed we do, that a world that pays no attention to 
that problem is fatally damaging the interests of future 
generations. Addressing climate change will involve 
fighting poverty, ensuring peace and security, and 
investing in clean energy, especially in developing 
countries. This session should be the turning point at 
which we all come together and agree on ways to save 
our planet. 
